The opinion of the court was delivered by
Phelps, J.
The testimony offered in this case, of the opinion of the witnesses as to the sufficiency of the road, was properly rejected. The opinion of professional men, upon matters depending upon any particular science, or skill in any particular art, is always admissible. Such is the testimony of physicians and surgeons, as to the causes of death, insanity, or the like, and that of artists, me-chanists, he. as to matters connected with their particular art.
So also, testimony of opinion may be given, where, from the general and indefinite nature of the enquiry, it is not susceptible of direct proof. Thus upon a question of insanity, witnesses not professional men may be permitted to give their opinion, in connexion with the facts observed by them. But this evidence is always confined to those who have observed the facts, and is never permitted where the opinion of the witness is derived from the representation of others. Upon a question of insanity, for .instance, witnesses, who have observed the conduct of the patient, and been acquainted with his conversation, may testify to his acts and sayings, and *162give the result of the observation: but where mere opinion is required upon a given state of facts, that opinion is to be derived from professional men.
But in cases where the facts are susceptible of distinct proof, and can be laid before a jury so as to enable them to draw their own conclusions, and where that conclusion does not depend upon skill in any particular art or science, the naked opinion of witnesses is not proper evidence.
In such cases, the jury are to form their own opinion upon the facts proved. They are the persons selected by law for this purpose, and are supposed to be competent. There is no good reason for transferring this duty to others, and there would be great danger, as well as inconvenience in it, especially in cases which have become a subject of excitement.
The inquiry in this case was a mixed question of law and fact. The facts were before the jury; and the testimony offered consisted of mere opinion upon the state of facts already in proof. The testimony offered was therefore inadmissible, and was properly rejected, as both inconvenient and unsafe.
■ As to the charge, there can be no doubt, that in the particular complained of, it was correct. The statute, the declaration, and the common rules of evidence, throw the burthen of proof upon the plaintiff. It was incumbent upon the plaintiff to make out a prima facie case, before the defendants could be put upon their defence. Proving merely that the road was out of repair would not entitle the plaintiff to recover; but it was necessary further to show that he was injured thereby. It was not incumbent upon the plaintiff to negative the charge of negligence or imprudence on his part, — such proof being properly matter of defence; but this proof was not necessary until a prima facie case was made out. And it is also true, that if the proof be deficient, the consequences fall where the onus probandi rests. The charge was therefore correct, and
Judgment must be affirmed.